Citation Nr: 0923018	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar spine disorder.

2.  Entitlement to a rating in excess of 10 percent for 
thoracic spine muscle damage with nerve impairment.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1987 to April 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  The Veteran's claims file was subsequently 
transferred to the Denver RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of newly received evidence, the Veteran's claim is 
remanded for further development.  

The Veteran essentially contends that his lumbar and thoracic 
spine disabilities are worse than the 10 percent each as 
currently rated.  In his notice of disagreement and 
substantive appeal, the Veteran indicated that he felt that 
his VA examination was inadequate as his level of pain was 
not assessed during range of motion testing.  

Newly received evidence, dated in December 2008, reflects the 
Veteran's primary care physician's opinion that the Veteran's 
back disorders have worsened.  She did not, however, perform 
any range of motion testing.  Additionally, a December 2007 
private record notes that the Veteran experienced a 
cervicothoracic injury while pulling concrete forms in April 
2007.  In January 2009, the Veteran underwent a cervical 
discectomy and fusion at C5-6, and just prior to the surgery, 
the Veteran's physician indicated that his current cervical 
and foraminal stenosis were related to his service-connected 
thoracic spine muscle damage.  

Given this new evidence, and the Veteran's contentions that 
he felt he was unable to report his pain upon limitation of 
motion testing, the Board finds that a remand is necessary 
for another VA examination to be scheduled to determine the 
current level of disability related to his service-connected 
lumbar spine disorder and thoracic spine muscle damage.  In 
addition to the range of motion testing, the VA examiner 
should opine as to whether the Veteran's cervical discectomy 
and fusion are related to his service-connected thoracic 
spine muscle damage.  In the event that they are related, the 
Veteran may be entitled to convalescence benefits under 
38 C.F.R. § 4.30.  Also upon VA examination, the examiner 
should indicate the current level of the Veteran's 
disabilities that are attributable to his service-connected 
spine disorders and those symptoms that are associated with 
his work-related back injury in April 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding treatment records related to 
the Veteran's spine disorders-including 
outstanding records associated with his 
work-related injury in April 2007.

2.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the current 
severity of his lumbar and thoracic spine 
disorders.  The Veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses based upon the 
reported symptomatology.  Appropriate 
testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability-including the Veteran's 
complaints of pain upon range of motion 
testing.  The range of motion study should 
also include comments on functional loss 
due to pain, fatigability, lack of 
endurance and incoordination.  The 
examiner is also asked to review the 
Veteran's surgical report, dated in 
January 2009, and provide an opinion as to 
whether the Veteran's cervical discectomy 
and fusion was secondary to his service-
connected thoracic spine muscle damage.  
The examiner should then note the current 
level of the Veteran's lumbar spine and 
thoracic spine disorders.

3.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure evidentiary defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the Veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

